SMITH, Justice:
This is an eminent domain case. Mississippi State Highway Commission appeals from a judgment of the Circuit Court of Lowndes County entered pursuant to a jury award of $25,000 to W. N. Haggard as compensation and damages for the taking for highway purposes of a small portion of certain commercial property owned by the latter.
As is not unusual, the testimony of witnesses for the Commission fixed the amount to which Haggard was entitled at a figure considerably lower than the award; that of Haggard and his witnesses at a far greater sum. In addition to this conflicting testimony there was a view of the property by the jury.
While the award seems to us quite high, the amount of it, after all, was for the jury. This Court has said many times that it will not interfere with a jury verdict un*640less we are able to say from the record that it was so grossly excessive as to evince passion or prejudice on the part of the jury in returning ■ it. The estimates given by the opposing witnesses were so widely disparate as to be virtually irreconcilable. And while the award is several times the amount considered to be due by the witnesses for the Commission, it is only about half that reflected by the testimony of Haggard and his witnesses. In addition, it is to be remembered that the jury saw the property itself.
Since we cannot say from the record in this case that the award falls within that class of grossly excessive verdicts evincing passion or prejudice on the part of the jury, and may not substitute our judgment for that of the jury, the judgment appealed from must be affirmed. Mississippi Power Company v. Head, 218 So.2d 24 (Miss.1968); Mississippi State Highway Commission v. Ferguson, 190 So.2d 455 (Miss.1966).
Affirmed.
ETHRIDGE, C. J., and RODGERS, PATTERSON and ROBERTSON, JJ., concur.